Case 1:19-mj-00012-ZJH Document 1-1 Filed 01/25/19 Page 1 of 3 PageID #: 2




                                           AFFIDAVIT

       I, Travis Gates, affiant herein, being duly sworn, state that I am a S ecial Agent with the

Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), assigned to the Houston Field

Division, Beaumont Field Office, and I have been so employed since February 2005. The affiant

is a graduate of the Criminal Investigator Training Program at the Federal Law Enforcement

Training Center in Glynco, GA, as well as the ATF Special Agent Basic Training Academy. The

affiant has received over 1000 hours of law enforcement training. The affiant has received

extensive training and has law enforcement experience in the identification of firearms and

offenses involving the use and possession of firearms. Pursuant to 18 U.S.C. § 3051, the affiant

is empowered to enforce any of the criminal laws of the United States. As a result of the affiant s

training and experience, the affiant is familiar with Federal drag trafficking crimes to include 21

U.S.C. § 841(a)(1) possession with the intent to distribute controlled substances as well as

Federal Firearms Laws including 18 U.S.C. § 924(c) which makes it unlawful for any person

who, during and in relation to any crime of violence or drag trafficking crime for which the

person may be prosecuted in a court of the United States, uses or carries a fire rm, or who, in


furtherance of any such crime, possesses a firearm.


       On January 24, 2019, investigators with the Beaumont Police Department and ATF

Beaumont Field Office investigated a shooting that occurred at 8750 Newfield Street, located in

Beaumont, Eastern District of Texas. The investigation revealed that Anthony James MADRID

was a resident at the address and was currently at the hospital with his wife and child. Officers

went to the hospital and spoke to MADRID. MADRID stated that he lived at the residence in

which the shooting occurred with his wife and kids. He further stated, that he was present during
Case 1:19-mj-00012-ZJH Document 1-1 Filed 01/25/19 Page 2 of 3 PageID #: 3




 the shooting. MADRID was read his Miranda warnings, confirmed he understood them, and

 agreed to speak to law enforcement officers. MADRID stated that three males approached his

 home and beg n forcing entry through his front door. MADRID retrieved an AK-47 style rifle.

 MADRID stated that he fired several rounds from the AK-47 style rifle, which struck his

 girlfriend and child. After the shooting, MADRID stated that he hid the AK-47 style rifle in the

 attic of the residence. MADRID also said that he had approximately 1.5 kilograms of cocaine in

 the attic of the residence. Furthermore, MADRID said that he put a .45 caliber pistol in the attic.

 MADRID said that he had. the firearms for protection because of previous threats and an

 attempted kidnapping related to his narcotics trafficking.

        MADRID gave consent to responding law enforcement officers to search the residence.

 During that consensual search of the residence, the Beaumont Police Department recovered

 a roximately 1544.7 grams of suspected cocaine, a Century Arms, Model C39V2, 7.62 caliber

 rifle bearing serial number C39V2A24729, a Ruger, Model P345, .45 caliber pistol bearing serial

 number 664-99673, and a Charter Arms, .38 caliber revolver bearing serial number 1092681.

        The cocaine was packed in a manner consistent with distribution. There were several

 larger amounts of cocaine in zip lock backs, commonly referred to as bricks. Furthermore,

 there were several smaller amounts of cocaine located in smaller baggies in distributable

 amounts. Moreover, there were other indications of distribution. Digital scales were also

 discovered which is a com on tool used by drug traffickers to weigh narcotics for distribution.

 In addition, officers discovered a money counter, which is often used by drug traffickers to

 quickly count large amounts of oney associated with their drug transactions. Through my

 training and experience I am aware that cocaine is a schedule II controlled substance.

 Furthermore, b sed on my training and experience, firearms located in close proximity of
Case 1:19-mj-00012-ZJH Document 1-1 Filed 01/25/19 Page 3 of 3 PageID #: 4




 narcotics are used to protect the narcotics, proceeds, and/or the individual who is distributing the

 na cotics.

        Based on my training, experience and the information provided, I believe that A thony

 M DRID did possess a schedule II controlled substance, namely cocaine, with the intent to

 distribute and that he possess a firearm in relation to drug trafficking, all in violation of 21

 U.S.C. § 841(a)(1), and 18 U.S.C. § 924(c).



 The above is true and correct.




                                                Travis Gates




 Sworn before me on this-/         th day of January, 2019.




 ZA0K HAWTHORN
 UNITED STATES MAGISTRATE JUDGE
 EASTERN DISTRICT OF TEXAS
